Title: To John Adams from J. H. Tiffany, 1 June 1819
From: Tiffany, J. H.
To: Adams, John


				
					Venerable Sir—
					Schoharie Bridge—1 June 1819
				
				I acknowledge the receipt of your favor of the 24 ult. & of the Volume—which will be punctually returned when read. I have progressed about 100 pages in it, & it will be some days before it is finished, as I make extracts & shall be occasionally interrupted—The writers of the “Federalist” may have been materially aided by your labour which preceeded that production, & which, I  perceive, tend to the same conclusions—You all agree that Americans were better acquainted with the principles which ought to compose the thing, & the practise, which should illustrate the excellence of government, than Europeans. Americans search into political history, with a view an attention, penetration, circumspection, interest & feeling which cannot be awakened in foreign statesmen whose researches result in no practical & permanent benefit to themselves or country. I hope our republic may illustrate all that has been expected & predicted by the founders & friends—Most respectfully Sir— / Your most Obt Sert.
				
					J.H. Tiffany—
				
				
			